Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 10/03/2022 have been entered. Claims 1-6, 14-17 and 19-22 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 14-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites "wherein crystals within the polymer thin film are configured to realign in response to an applied tensile stress”, because it is not clear how the crystals are configured to realign in response to an applied tensile stress. It is also noted that any crystals in a polymer film is capable of being realigned in response to an applied tensile stress (stretching). Claims 2-6 and 21 are also rejected for depending from claim 1, thus inclusion of indefinite features.
Claim 14 is rejected as being vague and indefinite when it recites "a plurality of crystals are configured to realign in response to an applied tensile stress”, because it is not clear how the crystals are configured to realign in response to an applied tensile stress. It is also noted that any crystal in a polymer film is capable of being realigned in response to an applied tensile stress (stretching). Claims 15-17, 19-20 and 22 are also rejected for depending from claim 1, thus inclusion of indefinite features.
Claims 21 and 22 are rejected as being vague and indefinite when it recites “tensile stress is applied along a direction orthogonal to an alignment direction of the crystals”. The polymer film as claimed has x, y and z directions in corresponding to the refractive indexes nx, ny and nz; but it is not clear what direction is the alignment direction of the crystals.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as unpatentable over Matsuda et al (US 2010/0128211, of record, ‘211 hereafter). 
Regarding claims 1-6, ‘211 discloses a polymer thin film comprising a first in-plane refractive index (nx) along a first direction of the polymer thin film; a second in-plane refractive index (ny) along a second direction of the polymer thin film orthogonal to the first direction; and a third refractive index (n,) along a thickness direction substantially orthogonal to both the first direction and the second direction, where nx> nz>ny ([0013]-[0017], [0054]), and the (nx-ny) can be higher than 0.2 satisfying limitations of present claims 3 and 4 ([0062], Table 1, Examples1-3). ‘211 does not expressly disclose that nx is greater than 1.7, however, since the thin film is formed from an acenaphtho-quinoxaline compound (refractive index 1.923), it is reasonable to expect that nx of the film is higher that 1.7 (Table 1, Example 1). ‘211 also fails to expressly set forth that the polymer thin film further comprises a crystalline phase content of at least 1%. However, ‘211 discloses that the polymer thin film further comprises a polybutylene terephthalate or a polyethylene terephthalate resin as base layer  ([0087]), containing a crystalline phase having content generally higher than 1%, which is well-known in the art; and the crystals in the polybutylene terephthalate or a polyethylene terephthalate  layer can be realigned in response to an applied tensile stress. ‘211 also discloses that  (nx-ny) is a variable along the thickness direction because ((nx-ny) of coated liquid crystal layer and base layer are different ([0051]).
Claims 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as unpatentable over Oya et al (US 2012/0249935, ‘935 hereafter).
Regarding claims 14-15, 17 and 19, ‘935 discloses a multilayer polymer composite comprising alternating layers of anisotropic and isotropic polymers, wherein the anisotropic polymer layers each comprise an in-plane birefringence being 0.25  (Table 2, Ex. 1, nx-ny=1.83-1.58=0.25) and an in-plane refractive index of the anisotropic polymer layers is 1.83 (Example 1, [0217]-[0221], Table 1 and 2). ’935 does not expressly disclose that the anisotropic polymer layer having a crystalline phase with a content being at least 1%, however,  ‘935 discloses that the anisotropic polymer layers comprise a polyethylene naphthalate (ENA35PEN), which is significantly identical to the polyester used in the present application, it is reasonable to expect that the anisotropic polymer layers of ‘935 would have possessed crystalline phase as presently claimed, and the crystals in this layer is capable of being realign in response to an applied tensile stress, in absence of an objective showing to the contrary (See MPEP 2112). ‘935 also discloses that isotropic polymer layers comprise an isotropic polyester (Example 1, [0217], IA20PET).
Regarding claim 20, ‘935 teaches all the limitations of claim 14, ’935 also teaches that the thickness of the polymer layers can be changed stepwise or continuously to adjust the wavelength range being reflected ([0121]-[0122]). In light of these teachings, one of ordinary skill in the art would have been motivated to change the thickness as recited in the present claim 20 in order to adjust the polymer film to reflect light with desired wavelength.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oya et al (US 2012/0249935, ‘935 hereafter) in view of Yoshimi et al (US 5245456, of record, ‘456 hereafter).
Regarding claim16, ‘935 teaches all the limitations of claim 14, but ‘935 does not disclose that at least one of anisotropic polymer layers has nx>nz>ny as required in the present claim 16. However, in the same field of endeavor, ‘456 discloses a birefringent film reading upon instantly claimed anisotropic polymer layer which can be formed from a polyester, wherein the polymer layer satisfying nx>nz>ny (see examples). ‘456 also teaches that the polymer layer as disclosed can be used to form a laminate having multiple layers to improve optical properties such as viewing angles for a display device (C4/L65-C5/L20, C6/L22-C6/L46). In light of these teachings, one of ordinary skill in the art would have been motivated to use the polymer layer with nx>nz>ny as taught by ‘456, in order to render a multilayer polymer film having desired optical properties. 

Response to Arguments
Applicant's arguments filed on 10/03/2022 have been fully considered but they are moot in view of the new grounds of rejection in light of Applicant’s amendment.  Arguments which are still deemed relevant are addressed below.
Applicant argues that the cited reference Oya does not disclose a deformation to the polymer thin film cause a realignment of the crystal due to an applied tensile stress. It is noted that the subject matter as claimed does not require a deformation of the polymer due to applied tensile stress, and crystals in a polymer film can be realigned in response to stretching (applied tensile stress) is common knowledge in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782